               Case 6:20-bk-15400-MH                    Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                     Desc
                                                        Main Document    Page 1 of 28

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Fasttrak Foods, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  45585 Commerce St.
                                  Indio, CA 92201
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Riverside                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.fasttrakfoods.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 6:20-bk-15400-MH                       Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                     Desc
                                                             Main Document    Page 2 of 28
Debtor    Fasttrak Foods, LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 6:20-bk-15400-MH                    Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                        Desc
                                                         Main Document    Page 3 of 28
Debtor   Fasttrak Foods, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document    Page 4 of 28
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document    Page 5 of 28
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document    Page 6 of 28
                    Case 6:20-bk-15400-MH                            Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                              Desc
                                                                     Main Document    Page 7 of 28

 Fill in this information to identify the case:
 Debtor name Fasttrak Foods, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Prime Distribution                                              Services                                                                                               $231,228.26
 Services, Inc.
 PO Box 74824
 Chicago, IL
 60694-4824
 JB Hunt                                                         Vendor                                                                                                 $228,864.93
 PO BOX 847977
 Dallas, TX 75284
 Henk Lenard Trust/                                              Vendor                                                                                                 $160,387.30
 Craig Grantham
 2260 Douglas Blvd
 Ste 150
 Roseville, CA 95661
 HSA Packing                                                     Services                                                                                               $134,534.35
 Systems
 14310 Gannet Street
 La Mirada, CA 90638
 Totai America Inc.                                              Vendor                                                                                                 $122,425.35
 19675 Mariner Ave.
 Torrance, CA 90503
 Pegasus Peak LLC                                                Warehouse                                                                                              $119,239.81
 c/o Haven                                                       Leasehold for
 Properties                                                      45585 Commerce
 One Harbor Drive,                                               Street, Indio, CA
 Suite 205                                                       92201
 Sausalito, CA 94965
 CH Robinson                                                     Vendor                                                                                                 $115,939.23
 Company
 PA Timothy
 Fafenski 3411
 Brei Kessel Road
 Independence
 Maple Plain, MN
 55359
 Strive Logistics LLC                                            Vendor                                                                                                   $98,959.07
 PO Box 88266
 Chicago, IL 60680


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:20-bk-15400-MH                            Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                              Desc
                                                                     Main Document    Page 8 of 28


 Debtor    Fasttrak Foods, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CDB Packaging                                                   Services                                                                                                 $84,273.00
 2058 N. Mills Ave
 #246
 Claremont, CA
 91711
 The Mennel Milling                                              Vendor                                                                                                   $82,953.40
 Company
 PO Box 806
 Fostoria, OH 44830
 California                                                      Vendor                                                                                                   $51,254.84
 Packaging
 845 N. Euclid
 Avenue
 Ontario, CA 91762
 Silverline                                                      Vendor                                                                                                   $48,000.00
 Transportation Inc.
 6350 Iris Ct
 Corona, CA 92880
 Nebraska Popcorn                                                Vendor                                                                                                   $46,750.00
 Sales, Inc
 85824 519th Ave
 Clearwater, NE
 68726
 Capital Food Co                                                 Vendor                                                                                                   $43,764.10
 13930 Mica Street
 Santa Fe Springs,
 CA 90670
 Knobbe Martens                                                  Vendor                                                                                                   $41,968.80
 12790 El Camino
 Real
 San Diego, CA
 92130
 MDP Supply                                                      Vendor                                                                                                   $39,250.07
 1030 Calle Sombra
 Suite A
 San Clemente, CA
 92673
 Berger, Williams &                                              Legal Fees                                                                                               $31,218.63
 Reynolds, LLP
 401 B Street Suite
 2000
 San Diego, CA
 92101
 Liberty Mutual                                                  Services                                                                                                 $30,774.68
 Insurance
 PO BOX 85834
 San Diego, CA
 92186
 Consumer                                                        Services                                                                                                 $30,000.00
 Connection, Inc.
 1200 Whitman Court
 NE
 Renton, WA 98059

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:20-bk-15400-MH                            Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46                                              Desc
                                                                     Main Document    Page 9 of 28


 Debtor    Fasttrak Foods, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Outlook Group                                                   Services                                                                                                 $29,961.60
 6430 E. Slauson
 Avenue
 Los Angeles, CA
 90040




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 10 of 28
    Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                            Main Document   Page 11 of 28


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Fasttrak Foods, LLC
                       45585 Commerce St.
                       Indio, CA 92201


                       Crystle J. Lindsey
                       Weintraub & Selth, APC
                       11766 Wilshire Boulevard
                       Suite 1170
                       Los Angeles, CA 90025


                       1 Word Sync
                       PO BOX 78000
                       Detroit, MI 48278-1341

                       AAAC Air Compressor
                       48423 Hepburn DR
                       Indio, CA 92201


                       Abolfath Hosseinioun
                       & Shahdeh Shooantary
                       1 Harbor Drive, Suite 205
                       Sausalito, CA 94965


                       Acorn Paper Products
                       3686 E. Olympic Boulevard
                       Los Angeles, CA 90023


                       Adams Vegetable Oils Inc.
                       2250 King Court #50
                       San Luis Obispo, CA 93401


                       Alfredo Higuera
                       82267 Bliss Ave
                       Indio, CA 92201
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 12 of 28



                   All Valley Steel Supply
                   77-971 Wildcat Drive Suite E
                   Palm Desert, CA 92211


                   ArcBest
                   PO BOX 10048
                   Fort Smith, AR 72917-0048


                   Ascent Global Logistics
                   PO BOX 95000
                   Chicago, IL 60694-5000


                   ATS Logistics
                   PO BOX 1450
                   Minneapolis, MN 55485


                   Auptix
                   240 S. Cedros Ave., Ste B
                   Solana Beach, CA 92075


                   Berger, Williams & Reynolds, LLP
                   401 B Street Suite 2000
                   San Diego, CA 92101


                   Blue Grace Logistics Dept. 108
                   PO BOX 4964
                   Houston, TX 77210


                   Brian M. Lewis, Attorney at Law
                   44-700 Village Court Suite 100
                   Palm Desert, CA 92260
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 13 of 28



                   Buckeye Business Products
                   PO BOX 392340
                   Cleveland, OH 44193


                   Bunge Milling Inc
                   1405 Norman Crete
                   Crete, NE 68333


                   C & C Packaging LLC
                   PO BOX
                   220772
                   Newhall, CA 91322


                   C Cretors and Company
                   176 Mittel Dr
                   Wood Dale, IL 60191


                   CA Dept. of Tax and Fee Admin.
                   Account Information Group, MIC:29
                   P.O. Box 942879
                   Sacramento, CA 94279-0029


                   California Packaging
                   845 N. Euclid Avenue
                   Ontario, CA 91762


                   Capital Food Co
                   13930 Mica Street
                   Santa Fe Springs, CA 90670


                   CDB Packaging
                   2058 N. Mills Ave #246
                   Claremont, CA 91711
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 14 of 28



                   CH Robinson Company
                   PA Timothy Fafenski 3411
                   Brei Kessel Road Independence
                   Maple Plain, MN 55359


                   Chart & Foster Co.
                   Eric Arcacha 150 Chapel Street
                   Lincoln, RI 02865


                   Christopher Pyle CPA
                   71-687 Highway 111, Suite 203
                   Rancho Mirage, CA 92270


                   City of Indio
                   Finance Departm 100 Civic
                   Center Mall
                   Indio, CA 92201


                   City of Indio Alarm Program
                   PO BOX 142708
                   Irving, TX 75014-2708


                   CJ Rigging
                   2939 Twin City Drive
                   Mandan, ND 58554


                   Claudia A. Santoya
                   c/o V. Ruggles
                   1717 E. Vista Chino, Suite A7
                   Palm Springs, CA 92262


                   Co- Sales Company- Intermountain
                   2700 N. 3rd Street Suite 1000
                   Phoenix, AZ 85004
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 15 of 28



                   Co- Sales Company-AZ
                   3410 E University Drive Suite 100
                   Phoenix, AZ 85034


                   Co- Sales Northwest
                   8740 SW Sciffins Street Tigard
                   Portland, OR 97223


                   Co- Sales Nothern California
                   7133 Koll Center Parkway Suite 200
                   Moraga, CA 94556


                   Co- Sales Southern California
                   13245 Riverside Dr. Ste 540
                   Sherman Oaks, CA 91423


                   Cole- Parmer
                   625 East Bunker Court
                   Vernon Hills, IL 60061-1844


                   Commercial Creamery Company
                   159 South Cedar Street
                   Spokane, WA 99201


                   Consumer Connection, Inc.
                   1200 Whitman Court NE
                   Renton, WA 98059


                   Cousins Logistics
                   PO BOX 150305
                   Ogden, UT 84415-0305
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 16 of 28



                   Culligan of Ontario
                   1925 Burgandy PI
                   Ontario, CA 91761-3170


                   Dependable Highway Express
                   PO BOX 58047
                   Los Angeles, CA 90058-0047


                   Desert Cornerstone Insurance Servic
                   81-713 Highway 111, Suite E
                   Indio, CA 92201


                   Diamond Packging Services
                   4257 W. Drummond Ave Unit G
                   Chicago, IL 60639


                   Employment Development Dept.
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Employment Development Dept.
                   Bankruptcy Group MIC 92G
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   EMR Concessions
                   3815 Mule Creek Court
                   San Bernardino, CA 92407


                   Endura Steel
                   17671 Bear Valley Rd
                   Hesperia, CA 92345
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 17 of 28



                   FedEx
                   PO BOX 21415
                   Pasadena, CA 91185-1415


                   Finkel Law Firm, LLC
                   1201 Main St Suite 1800
                   Columbia, SC 29201


                   Five F's Trucking
                   PO BOX 600
                   Thermal, CA 92274


                   Forklift Battery Restore
                   14862 Province Circle
                   Moreno Valley, CA 92555


                   Franchise Tax Board
                   PO BOX 942857
                   Sacramento, CA 94257-0511


                   Franchise Tax Board
                   Bankruptcy Section, MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Fusion Transport
                   1621 Hutton Dr. Ste 140
                   Carrollton, TX 75006


                   Gelson's
                   PO BOX 512256
                   Los Angeles, CA 90051-0256
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 18 of 28



                   George Garcia
                   12128 Imperial Hwy Apt. #7
                   Norwalk, CA 90650


                   Global Transport Logistics, Inc
                   PO BOX 67066
                   Newark, NJ 07101-8082


                   Globaltranz
                   PO BOX 6348
                   Scottsdale, AZ 85261


                   Google LLC
                   1600 Amphitheatre
                   Mountain View, CA 94043


                   GS1 US, Inc
                   PO BOX 7800
                   Detroit, MI 48278-1271


                   Harlow HRK
                   2501 Neff Rd.
                   Dayton, OH 45414


                   Hawthorne Lift Systems
                   8575 Cherry Ave
                   Fontana, CA 92335


                   Henk Lenard Trust/ Craig Grantham
                   2260 Douglas Blvd Ste 150
                   Roseville, CA 95661
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 19 of 28



                   HSA Packing Systems
                   14310 Gannet Street
                   La Mirada, CA 90638


                   Hygiene
                   941 Avenida Acaso
                   Camarillo, CA 93012


                   IE Woodworking Inc.
                   PO BOX 9542
                   Alta Loma, CA 91701


                   Imperial Irrigation District
                   PO BOX 937
                   Imperial, CA 92251


                   Incorporate.com
                   PO BOX 826447
                   Philadelphia, PA 19182-6447


                   Indio Water Authority
                   Avenue 45
                   Indio, CA 92201


                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Jake's Finer Foods, Inc.
                   13400 Hollister Dr,
                   Houston, TX 77251
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 20 of 28



                   JB Hunt
                   PO BOX 847977
                   Dallas, TX 75284


                   JBS Logistcs
                   PO BOX 809317
                   Chicago, IL 60680-9317


                   Jear Logistcs
                   3409 Salterbeck Street
                   Mount Pleasant, SC 29466


                   Jerry Lessard
                   37853 38th Ave. South
                   Auburn, WA 98001


                   Kimball Midwest
                   L- 2780
                   Columbus, OH 43260-2780


                   Knobbe Martens
                   12790 El Camino Real
                   San Diego, CA 92130


                   Kreative Group
                   210 S E 34th Street
                   Bentonville, AR 72712


                   Law Office of Matt H. Morris
                   47040 Washinton St., Ste 3201
                   La Quinta, CA 92253
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 21 of 28



                   Lewis & Wilkins
                   500 Festival Building 21 Virginia
                   Avenue
                   Indianapolis, IN 46204


                   Liberty Mutual Insurance
                   PO BOX 85834
                   San Diego, CA 92186-5834


                   Liberty Mutual Insurance
                   PO BOX 85834
                   San Diego, CA 92186


                   Littler Mendelson P.C.
                   PO BOX 207137
                   Dallas, TX 75320


                   McDermott Will & Emery
                   2049 Century Park East Suite 3200
                   Los Angeles, CA 90067


                   MDP Supply
                   1030 Calle Sombra Suite A
                   San Clemente, CA 92673


                   Merieux NutriSciences
                   PO BOX 206972
                   Dallas, TX 75320-6972


                   Mettler- Toledo Safeline
                   6005 Benjamin Road Tampa
                   Tampa, FL 33634-5145
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 22 of 28



                   National Freight Logistics
                   3150 N Weber Ave.
                   Fresno, CA 93722


                   Nebraska Popcorn Sales, Inc
                   85824 519th Ave
                   Clearwater, NE 68726


                   New Mill Capital Holdings, LLC
                   50 Louis Stree NW Suite 601
                   Grand Rapids, MI 49503


                   New Wave Converting
                   14808 Whittram Ave
                   Fontana, CA 92335


                   One Point Logistics, Inc
                   Dept CH 17852
                   Palatine, IL 60055-7582


                   OTR Transportation , Inc,.
                   344 N OGDEN AVE #4
                   Chicago, IL 60607


                   Outlook Group
                   6430 E. Slauson Avenue
                   Los Angeles, CA 90040


                   Pegasus Peak LLC
                   c/o Haven Properties
                   One Harbor Drive, Suite 205
                   Sausalito, CA 94965
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 23 of 28



                   Peters & Freedman, L.L.P.
                   191 Calle Magdalena, Suite 220
                   Encinitas, CA 92024


                   PLS Logistics Services
                   PO BOX 8537
                   Carol Stream, IL 60197-8537


                   Pope, Berger, Williams & Reynolds,
                   401 B Street Suite 2000
                   San Diego, CA 92101


                   Powerful Pest Management
                   PO BOX 166
                   La Quinta, CA 92247


                   Praxair Distribution Inc
                   Dept LA 21511
                   Pasadena, CA 91185


                   Preferred Popcorn
                   1132 9th Road
                   Chapman, NE 68827


                   Prime Distribution Services, Inc.
                   PO Box 74824
                   Chicago, IL 60694-4824


                   Rieke
                   1200 Valley House Dr. #100
                   Rohnert Park, CA 94828
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 24 of 28



                   RJW Logistics, Inc..
                   5858 Westheimer Rd #500
                   Houston, TX 77057


                   Rover Armstrong
                   75100 Mediterranean
                   Palm Desert, CA 92211


                   Rps Lemac & Assocites, Inc.
                   701 S. Parker St., #6200
                   Orange, CA 92868


                   SAIA Motor Freight Line, LLC
                   PO Box 730532
                   Dallas, TX 75373-0532


                   Seiler Schindel PLLC
                   PLLC 5901 Cedar Lake Road
                   Minneapolis, MN 55416


                   Shasta Fire Protection, Inc
                   72120 Northshore Street #C
                   Thousand Palms, CA 92276


                   Sherri Rosen
                   5812 N. 12th St Unit 32
                   Phoenix, AZ 85014


                   Sierra Packaging & Converting, LLC
                   11005 Stead Blvd
                   Reno, NV 89506
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 25 of 28



                   Silverline Transportation Inc.
                   6350 Iris Ct
                   Corona, CA 92880


                   Sprint Wireless
                   6391 Sprint Parkway
                   Overland Park, KS 66251-4300


                   Strive Logistics LLC
                   PO Box 88266
                   Chicago, IL 60680


                   Sysco Foods
                   15750 Meridian Parkway
                   March Air Reserve Base, CA 92518


                   Tapatio Foods LLC
                   4685 District Blvd Vernon
                   Los Angeles, CA 90058


                   The Company Corporation
                   P.O. Box 826447
                   Philadelphia, PA 19182-6447


                   The Gas Company
                   PO Box C
                   Monterey Park, CA 91756-5111


                   The Mennel Milling Company
                   PO Box 806
                   Fostoria, OH 44830
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 26 of 28



                   Thompson, Dunlap & Heydinger, LTD
                   1111 Rush Avenue PO Box 68
                   Bellefontaine, OH 43311


                   Todd's Specialized Rigging, LLC.
                   520 Rock Island Rd
                   Oelwein, IA 50662


                   Totai America Inc.
                   19675 Mariner Ave.
                   Torrance, CA 90503


                   Total Quality Logistics
                   PO BOX 634558
                   Cincinnati, OH 45263-4558


                   Trans-Pro Logistics
                    1320 Route 9 Suite 3500
                   Champlain, NY 12919


                   Travelers Insurance
                   81713 HWEY 111 Ste E
                   Indio, CA 92201


                   Triangle Package Machinery Company
                   6655 W. DIVERSEY AVE
                   Elmwood Park, IL 60707-2293


                   Trident Transport LLC
                   1428 Chestnut Street Ste. 114
                   Chattanooga, TN 37402
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 27 of 28



                   Uline
                   PO Box 88741
                   Chicago, IL 60680


                   UPS Freight
                   1000 Semmes Avenue
                   Richmond, VA 23218-1216


                   UPS-HM
                   55 Glenlake Parkway NE
                   Atlanta, GA 30328


                   VIBCO Equipment
                   75 Stilson Road
                   Wyoming, RI 02898


                   Vpet Plastics
                   12925 Marley Avenue
                   Fontana, CA 92337


                   Wageworks
                   P.O. Box 226101
                   Dallas, TX 75222


                   Weaver Popcorn Bulk, LLC
                   645 W. Carmel Drive, Suite 180
                   Carmel, IN 46032


                   Weaver Popcorn Company
                   Remittance Drive Suite 1235
                   Chicago, IL 60675-1235
Case 6:20-bk-15400-MH   Doc 1 Filed 08/07/20 Entered 08/07/20 18:03:46   Desc
                        Main Document   Page 28 of 28



                   Xpo Solutions
                   1011 State St. Suite 150
                   Lemont, IL 60439


                   YRC Freight
                   PO Box 100129
                   Pasadena, CA 91189-0003
